351 F.2d 1019
Rene A. HIGONNET and Louis M. Moyroud, Appellants,v.Daniel H. ROBBINS and Victor M. Corrado, Appellees.
Patent Appeal No. 7404.
United States Court of Customs and Patent Appeals.
November 4, 1965.

Melvin R. Jenny, Jeremiah Lynch, Boston, Mass., for appellants.
Luther E. Morrison, New York City (William P. Keegan, of counsel), for appellees.
Before WORLEY, Chief Judge, and RICH, MARTIN, SMITH, and ALMOND, Judges.
MARTIN, Judge.


1
This appeal is from the decision of the Board of Patent Interferences as to counts 12 and 13 of Interference No. 90,599, which counts were awarded to Robbins and Corrado on the ground of lack of support by Higonnet and Moyroud.


2
Counts 12 and 13 are modified claims 47 and 48 of Robbins and Corrado patent No. 2,848,049, issued August 19, 1958 on an application filed September 4, 1956. Higonnet and Moyroud are senior party, their involved application serial No. 741,209, filed June 9, 1958 being a continuation of application serial No. 500,397, filed April 11, 1955. No testimony was taken and other counts, which the board held Higonnet and Moyroud could make, were awarded to them. Robbins and Corrado have not appealed as to those other claims, leaving as the sole issue here the question whether the board erred in holding Higonnet and Moyroud cannot make counts 12 and 13.

The counts read:

3
12. In a machine for producing a coded tape representative of a composed line of type characters which vary in width on a relative width value basis, the combination of a keyboard, a character identification code mechanism acting in response to key actuation for producing character identification signals in the tape, and a character width code mechanism acting in response to the same key actuation for producing corresponding character width signals in the tape, said character width code mechanism comprising a decimal unit coder connected to the finger keys, a unit spacing device connected to the decimal unit coder, and a binary width coder connected to the unit spacing device and controlling the operation of the signal producing mechanism.


4
13. The combination according to count 12, including manually-operated means connected to the binary width coder for producing lone width signals in the tape.


5
Both the patent and application disclose apparatus for preparing a control tape for use in a photo-composing machine in composing type for printing. Operation of character keys on a composing unit keyboard produces character identification signals and also width signals incorporating information regarding the width of the particular characters selected at the keyboard. The former signals are transmitted via circuitry to a tape coding mechanism. The width signals, along with justification1 information computed from those signals and word space signals, are also transmitted to the coding mechanism wherein all the information necessary for producing each line of type can be coded.


6
In the Robbins and Corrado patent, the character width apparatus includes a plurality of coding groups, each of which represents in decimal form the width information for the characters in a particular type face style or type font selectable by the operator.2 From there the circuit goes to a unit spacing device. That device is disclosed as operable either to add one or two or more decimal units to the normal decimal value provided for a selected character to increase the normal spacing between that character and an adjoining character or to subtract a like number of decimal units from the normal decimal value for a character in order to decrease the normal spacing between the character and an adjoining character. The circuit thereafter proceeds to a width coder which converts the width information from decimal to binary form. After the width information is so converted, it is applied to a computing device wherein the widths of the characters and spaces making up the line of composition are totaled so that, upon completion of a line, the increase in interword spacing necessary for justification of the line can be determined. The width information from the binary width coder and the justification information from the computing device are coded on a tape, along with the character signals, so that properly justified lines can be produced therefrom by conventional apparatus.


7
The machine disclosed in the Higonnet and Moyroud application includes a keyboard for each character as well as certain special function keys. The keyboard actuates a conventional permutation bar unit which supplies an output to an alphabetical code group of wires identifying the characters represented by the keys as they are depressed. Another output is provided in a cable which feeds signals to a style selecting unit which provides output signals representative of the relative widths of the characters selected. That output is in turn fed into a set selecting unit which converts the signals received in decimal form from the style unit to binary signals while multiplying them by a selected set coefficient.


8
The style unit of Higonnet and Moyroud includes means for selecting different style cards representative of the relative widths provided for the various characters in different type styles or fonts. The set unit includes means for selecting different set cards to change the width values for the characters according to the size of the character that is to be photographed. The width values are changed by multiplying the relative width signals from the style unit by an appropriate factor.


9
Both the conductors carrying the signals identifying the characters selected at the keyboard and those carrying the binary output from the set unit that is representative of character width are fed to the recording unit.


10
The conductors from the set unit are also connected to a line counter which accumulates the width of the characters in a line. That information, along with interword space information responsive to the operation of the space bar of the keyboard, is supplied to a justifier wherein the adjustments of interword spacing necessary to provide justification of the line of type are determined. The output of the justifier is coordinated with the information fed to the recorder to provide complete information as to character identification and spacing which may be utilized to produce a coded tape.


11
The application device also provides two other features which are directly involved in the present appeal. One is a "rapid style shift" arrangement whereby the output conductors from the style cards are connected to the set cards through contacts of a special style change relay designated SS and a special style transfer relay SL. These relays are energized only under special circumstances when it is desired to effect a rapid style change, as from Roman to Italic, by means of a key in much the same manner as a shift between upper and lower case characters, and without going through the usual mechanical operation that is involved in changing style cards to change from one style or font to another. The two styles involved in the switch must have relative widths falling within a common range. The application states that this feature, wherein the relays act on conductors between the style unit and the set unit, "doubles the number of styles which may be selected by a given position of the lever" which normally controls the selection of style cards.


12
The second feature in question involves a half set relay designated HS and a double set relay designated DS. Operation of those relays changes the connections between the conductors carrying the binary output of the set unit and the conductors leading to the recording unit and the line counter. Actuation of relay HS causes a signal of half the normal binary value to be impressed on the latter conductors while actuation of relay DS causes a signal of double the normal value to be so impressed.


13
The board based its decision on a holding that the application of Higonnet and Moyroud does not support the following term in count 12, which term is incorporated by reference in count 13:


14
* * * a unit spacing device connected to the decimal unit coder, * * *.


15
The structure which Higonnet and Moyroud rely on to satisfy that recitation is "either the rapid style shift constituted by the relays SS and SL or the half set and double set relays HS and DS."


16
The board took the view that the expression "unit spacing device" should not be limited to the specific apparatus Robbins and Corrado disclose in their patent for adding or subtracting to the space normally representing a character but regarded as an "unreasonable interpretation" the reading of "unit spacing device" on the relays SS and SL of the application. It stated:


17
* * * The word "unit" certainly denotes application to single characters individually while the indicated relays are used to change the style of the characters used and are effective until a change back to the original is desired in contrast to a space bar or character key. This operation is described in the application under the heading "Rapid Style Shift" * * *. Moreover, while a change in style might involve certain changes in character width in the case of particular characters, we do not believe that a change in style can properly be considered as a unit spacing function such as the expression "unit spacing device" denotes. We regard this as meaning — means for performing a unit spacing function, that is, a spacing function effective for a single unit or character for each actuation.


18
We find no error in the board's conclusion. The relays merely shift from one style card to another, representing a change in style. The shift is not representative of a change in intercharacter spacing of a given character of a given style. While the specific circuit of the Robbins and Corrado patent is not required by the recitation in question, we think the language does require a unit spacing function not performed by relays SS and SL.


19
Higonnet and Moyroud urge that "unit" has a definite meaning in typography as one eighteenth of the width of the widest character in a font of type, and point to the use of the word in that very sense in the Robbins and Corrado patent where it discusses variation in character width. They contend on that basis that "unit spacing device" should be given a broader meaning than the board accepted. At best that contention merely raises a question whether the term makes the counts ambiguous. If the counts are ambiguous, resort must be had to the patent in which they originated for interpretation. Smith v. Wehn, 318 F.2d 325, 50 CCPA 1544. Consideration of the patent and the function of the unit spacing device therein convinces us that the claim requires that such device perform a spacing function effective for a single unit or character for each actuation. We think that any interpretation of the language broad enough to include the rapid style shift of the application would be unreasonable and leave the counts without any clear significance.


20
In their oral argument, Higonnet and Moyroud appear to place particular reliance on the half set and double set relays HS and DS as meeting the recitations relating to the unit spacing device.


21
The board observed that those relays are operated on only a unit or character at a time, and regarded the function performed, allotting either half or double the normal width for that character, as amounting to unit spacing. However, it further noted that the relays operate on the binary output of the device and concluded that they thus cannot be said to be "connected to the decimal unit coder" as required by the counts.


22
Higonnet and Moyroud state that the board apparently ignored the fact that relays HS and DS are "connected to the style cards (decimal unit coders) directly through the electrical connections on the set cards (binary width coders)." However, the situation here is entirely different from that where two elements are connected together with mere connecting means there between. The set cards are provided to multiply the output of the style cards, urged to be decimal unit coders, in accordance with a selected set value and also convert the output from decimal to binary form. In our opinion, the interpretation urged by Higonnet and Moyroud is not a reasonable one and the board was clearly correct in ruling that the recitations relative to the unit spacing device are not met by the half set and double set relays of the application.


23
Robbins and Corrado renew here a contention unsuccessfully made before the board that the Higonnet and Moyroud application fails to satisfy count 13 for yet another reason. More specifically, they urge that there is no support for the additional recitation in count 13 as follows:


24
* * * manually-operated means connected to the binary width coder for producing lone width signals in the tape.


25
We think that expression finds response in the space bar SB of the application device which bar is operable to send a decimal relative width value to the set cards, and we thus are in agreement with the board. It is true, as Robbins and Corrado argue, that the element of their patent structure to which the term is applicable permits the insertion of blank spaces having fixed body widths while the spaces inserted by space bar SB are subjected to modification by the justification apparatus. However, the language in question does not require that the signals produced in the tape have fixed body widths or embody any other requirements not met by the application.


26
For the foregoing reasons, the decision of the board is affirmed.


27
Affirmed.



Notes:


1
 Justification is the well-known typographic process by which all lines are made of the same length with the result that the right-hand margin is straight


2
 Not only are the letters or characters in the same style or font generally of different widths, but also the same characters in different fonts, such as Roman and Italics for example, frequently have different widths